Citation Nr: 0614533	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for left knee arthritis, status post medial 
meniscectomy.   

2.  Entitlement to a disability rating greater than 10 
percent for a left index finger condition.

3.  Entitlement to a compensable disability rating for 
postoperative hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1963 to 
February 1965.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Additionally, in the April 2006 Informal Brief, the veteran's 
representative raises the issue of service connection for a 
back condition, to include as secondary to the veteran's 
service-connected left knee condition.  The Board accepts 
this contention as a new claim.  There is no indication that 
the RO has ever adjudicated that claim.  Therefore, the 
matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Range of motion findings for the left knee is extension 
to 10 degrees and flexion to 90 degrees with pain; objective 
manifestations of the left knee disability include marked 
tenderness and crepitus and X-ray evidence of mild 
degenerative changes.    

2.  The objective evidence of record is negative for 
ankylosis or limitation of motion of any other digit that 
could entitle the veteran to a higher rating for his left 
index finger disability.  

 3.  There are no objective symptoms for the veteran's 
postoperative hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
no greater, for a left knee condition have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5259 and 5261 (2005).  
2.  The criteria for an increased disability rating for a 
left index finger condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.65, 
4.71a, Diagnostic Codes 5225 and 5229 (2005);  4.71a, 
Diagnostic Code 5225 (2002).

3.  The criteria for a disability rating greater than 10 
percent for postoperative hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has evaluated the veteran's left knee arthritis, 
status post medial meniscectomy, as 10 percent disabling 
under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic.  38 C.F.R. § 4.71a.  Previously, the veteran's 
knee disability was rated as 10 percent disabling under 
Diagnostic Code 5257, recurrent subluxation and lateral 
instability of the knee.  

The most recent VA examination performed in September 2002 
showed that although the veteran wears a brace, upon 
objective examination there was a finding that his left knee 
was stable.  Given this evidence, application of Diagnostic 
Code 5257 is not in order.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).  

Th veteran also has arthritis of the left knee (see September 
2002 VA examination and X-rays referenced by examiner).  
However, without a rating under Diagnostic Code 5257 for 
instability, a separate rating for arthritis is not for 
consideration.  See VAOPGCPREC 9-98.  A separate rating for 
arthritis would constitute pyramiding.  See 38 C.F.R. § 4.14 
(rating the same disability under various diagnoses is to be 
avoided).
  
Diagnostic Code 5259 provides for a maximum 10 percent rating 
for symptomatic knee disability following removal of the 
semilunar cartilage.  Diagnostic Code 5259 requires 
consideration of factors of functional loss under 38 C.F.R. 
§ 4.40 and  § 4.45 because removal of the semilunar cartilage 
may result in complications that produce limitation of 
motion.  See VAOPGCPREC 9-98.  Furthermore, degenerative 
arthritis established by X-ray findings (as is the case 
here), will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As to limitation of motion, under Diagnostic Code 5260, 
limitation of leg flexion, a zero percent rating is assigned 
when flexion is limited to 60 degrees, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, a 20 percent 
rating is assigned when flexion is limited to 30 degrees, and 
a 30 percent rating requires flexion limited to 15 degrees.  
38 C.F.R. § 4.71a. 

Under Diagnostic Code, 5261, limitation of leg extension, a 
zero percent rating is assigned when extension is limited to 
5 degrees, a 10 percent rating is assigned when extension is 
limited to 10 degrees, a 20 percent rating is assigned when 
flexion is limited to 15 degrees, and a 30 percent rating 
requires flexion limited to 20 degrees.  38 C.F.R. § 4.71a. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  With arthritis, special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.    

Initially, the September 2002 VA examiner recorded that 
extension was limited to 10 degrees (a 10 percent rating 
under Code 5261).  Significantly, the examiner noted that the 
veteran had marked tenderness and marked crepitus upon any 
movement of the left knee.  The veteran complained of 
constant discomfort of the left knee.  The veteran was noted 
to walk with a cane and in a manner guarding his left knee.  

Consequently, the Board finds this evidence reflective of a 
higher rating at 20 percent under Diagnostic Code 5261 due to 
some functional loss.  38 C.F.R. § 4.7.  

The evidence does not show that the veteran is entitled to an 
even higher 30 percent rating under Diagnostic Code 5261 as 
there is no evidence of left knee extension limited to 20 
degrees, even with consideration of pain. Id.  Similarly, 
under Diagnostic Code 5260, the evidence does not show left 
knee flexion entitling the veteran to a higher rating, or 
even a compensable rating under that Code.  The VA examiner 
recorded left knee flexion to 90 degrees, with pain beyond 90 
degrees preventing further flexion.  There is no effusion, no 
warmth, and a negative McMurray's sign.  There were no 
further indications of functional loss for the left knee.  
Thus, without consideration of the marked tenderness, 
crepitus, and pain present, the current evaluation of 20 
percent for limitation of motion under Diagnostic Code 5261 
could not be justified.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.  

The Board notes that a separate rating under 5260 and 5261 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004.  However, in this case, separate ratings are not for 
application because the evidence indicates no compensable 
limitation of flexion under Diagnostic Code 5260.    

There are several potentially applicable diagnostic codes 
that provide for more than a 20 percent rating for knee 
disability.  However, there is no evidence of ankylosis of 
the knee (Diagnostic Code 5256), or impairment of the tibia 
and fibula (Diagnostic Code 5262).  Therefore, these Codes 
will not be applied.  Butts, 5 Vet. App. at 539.  

The Board acknowledges the veteran's representative's 
assertion of a separate disability rating for the veteran's 
tender or painful post-surgical left knee scars.  Other 
diagnostic codes for scar disabilities provide initial 
compensable disability ratings.  See 38 C.F.R. § 4.118, Codes 
7803, 7804, and 7805; Esteban v. Brown, 6 Vet. App. 259 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the other manifestations).

In this respect, the Board has reviewed VA outpatient records 
from October 2001 through March 2003, and also the reports of 
VA examinations both conducted in September 2002.  Although 
some tenderness was noted by one VA examiner in September 
2002, the other VA examiner noted no tenderness upon 
examination of the left knee scars.  There is no evidence of 
any complaint in VA treatment records for scar tenderness or 
any symptoms regarding the scars.  

Based on a complete review of the post-service medical 
record, as a whole, the Board finds that the preponderance of 
the evidence demonstrates no tenderness, pain, ulceration, or 
loss of function as a result of his left knee scars.  
Consequently, the assignment of a separate evaluation under 
Codes 7803, 7804, or 7805 is not in order.  See Butts, supra.

Accordingly, the Board finds that the preponderance of the 
evidence shows that tenderness, crepitus, and pain alone 
warrants no higher than a 20 percent rating under Code 5261.  
38 C.F.R. § 4.3.  

With respect to the veteran's left index finger condition, he 
is currently receiving a 10 percent rating under Diagnostic 
Code 5225, ankylosis of the index finger.  38 C.F.R. § 4.71a.  
The September 2002 VA examiner confirmed that the veteran is 
right-handed, thus confirming that his left index finger is 
on the minor, i.e., non-dominant hand.  See 38 C.F.R. § 4.69.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  

Based on the above, prior to August 26, 2002, the Board may 
only apply the previous version of the Code.  As of August 
26, 2002, the Board can apply whichever version is most 
favorable to the veteran.        

The Board notes that the RO addressed both the previous and 
new version in its September 2003 statement of the case 
(SOC), and also provided the veteran with the previous and 
amended regulations in the same September 2003 SOC.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Diagnostic Code 5225, for ankylosis of the index finger, was 
not modified in 2002. A 10 percent rating will be awarded for 
ankylosis, either favorable or unfavorable, of the index 
finger.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2005), with 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2002).  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996)

However, a Note to the old version of Diagnostic Code 5225 
instructed the rater to contemplate an evaluation analogous 
to amputation where ankylosis was extremely unfavorable.  A 
Note to the newer version Code 5225 allows for an analogous 
rating under an amputation Code for resulting limitation of 
motion of other digits or interference with the overall 
function of the hand.  

Effective August 26, 2002, Diagnostic Code 5229, for 
limitation of motion of the index finger was added.  This 
Code provides a zero percent rating where a gap of less than 
one inch (2.5 centimeters) exists between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees (for the major or minor hand).  A 10 
percent rating is provided for the major or minor hand where 
there is a gap of more than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30º.  38 C.F.R. § 4.71a 
(2005).  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the  wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and  the thumb (digit I) abducted and 
rotated so that the thumb  pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1) 
(2005).  
 
Currently, the veteran is currently in receipt of the maximum 
schedular rating for limitation of motion for the left index 
finger available under either Diagnostic Code 5225 or 5229.  
When a disability is assigned the maximum rating for loss of 
range of motion, application of the factors for functional 
loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  
 
The September 2002 VA examiner noted that the veteran had a 
"mild flexion tendency."  The examiner recorded normal 
range of motion of the metacarpophalangeal joint in the left 
index finger, with flexion of 90 degrees and hyperextension 
to 15 degrees.  The proximal interphalangeal joint began 
flexed at 15 degrees with flexion to 90 degrees.  The distal 
interphalangeal joint had flexion from 0 to 45 degrees.  The 
findings of the September 2002 examiner and the silence of VA 
outpatient records in regard to any complaints relevant to 
the left index finger provide strong evidence against a 
higher disability rating. 

The evidence of record does not demonstrate extremely 
unfavorable ankylosis such as to warrant a rating for 
amputation under Diagnostic Code 5225 as it existed prior to 
August 26, 2002.  The evidence similarly does not establish 
limited motion of other digits of the left hand or 
interference with the overall function of the left hand (see 
September 2002 VA examination).  

Although the September 2002 VA examiner found mild 
osteoarthritis throughout the entire hand compatible with 
age, the veteran is already in receipt of the minimal 
compensable evaluation for the left hand at 10 percent, and 
would not be entitled to separate evaluation for arthritis 
under any Diagnostic Code.  See 38 C.F.R. § 4.59.    

Other diagnostic codes for finger disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application under both the previous and amended regulations.  
See 38 C.F.R. § 4.71a, Codes 5216 to 5219 (unfavorable 
ankylosis of multiple digits), Codes 5220 to 5223 (favorable 
ankylosis of multiple digits), or Code 5224 (ankylosis of the 
thumb).  The evidence of record simply does not demonstrate, 
nor has the veteran alleged, that any other digits have been 
impacted by his left index finger condition.  Therefore, 
these Codes will not be applied.  See Butts, supra.  

In sum, in light of the foregoing, the Board finds that the 
overall disability picture does not show a rating greater 
than 10 percent under either the previous or amended versions 
of the Code.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. § 4.3.  
The appeal is denied.      

With regard to the veteran's increased rating claim for 
postoperative hemorrhoids, 
postoperative hemorrhoids are currently evaluated as 
noncompensable under Diagnostic Code 7336.  38 C.F.R. § 4.114 
(2005).  A zero percent rating is assigned when hemorrhoids 
are mild or moderate.  When hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is in 
order.  If hemorrhoids have persistent bleeding with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted.  

VA outpatient records are negative for hemorrhoid treatment.  
The veteran indicated to the September 2002 VA examiner that 
he was not having any symptoms related to hemorrhoids, 
providing factual evidence against this claim.  In the 
absence of medical evidence of current hemorrhoids and 
associated symptoms, the Board cannot conclude that the 
overall disability picture more closely approximates the 
criteria for a 10 percent rating under Code 7336.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
for postoperative hemorrhoids. 38 C.F.R. § 4.3.  The appeal 
is denied.

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with any of his disabilities in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the April 2006 Informal Brief, the veteran's 
representative contended that the VA did not give notice of 
the information necessary to substantiate the claims, the 
evidence the vet was responsible to provide, and the evidence 
the VA would obtain.  However, after a review of the August 
2002 VCAA letter, the Board concludes that it did in fact 
advise the veteran of the evidence needed to substantiate his 
increased rating claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in an August 2002 response the veteran 
indicated that there was no further relevant evidence to be 
obtained.  Moreover, the September 2003 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A.  § 5103(a); 
38 C.F.R. § 3.159.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the August 2002 VCAA 
notice letter prior to the April 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence, given 
his August 2002 response to the VCAA letter indicating no 
further relevant evidence was outstanding or missing.  
Moreover, the August 2002 VCAA letter, April 2003 rating 
decision, and the September 2003 SOC advised the veteran of 
what missing evidence was relevant and necessary to 
demonstrate a higher rating for his disabilities on appeal.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard, 4 Vet. App. at 392-94.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Thus, 
this notice must include that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
appellant's claim for increased ratings for his conditions, 
any questions as to the effective date to be assigned are 
rendered moot.  

In the April 2006 Informal Brief, the veteran's 
representative contends that the September 2002 VA 
examinations were inadequate as they did not fully discuss 
the Deluca factors and functional loss.  If an examination 
report does not contain sufficient detail, or the diagnosis 
is not supported by the findings on the examination report, 
it must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.  However, consideration of the Deluca factors 
would not provide a basis for an even higher rating than the 
Board has already granted per Deluca in this decision.  As 
there is simply no support for a higher rating based on 
additional functional loss, the Board finds that no prejudice 
results to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).      

The September 2002 VA examiners did not review the claims 
folder prior to the physical examinations they conducted on 
the veteran.  The Board has also considered whether a more 
recent examination is required, though there is no indication 
within the medical record that the condition has worsened.

The Board finds that a review of the evidence in the claims 
folder by the examiners could not have significantly altered 
the outcome of their findings to as to provide a basis to 
grant a higher rating.  A remand of this case is found to be 
not warranted as additional medical information, based on a 
review of all medical evidence, will not provide a basis to 
increase the disability evaluation.  Simply stated, both the 
results of the examination and the service and post-service 
medical records support the Board's decision in this claim 
(in fact, the post-service medical record does not clearly 
support the increase in the disability evaluation for the 
knee).  An additional examination to review medical evidence 
that only supports the denial of these claims does not serve 
the interests of the veteran or the VA.    

Without taking into consideration the veteran's discomfort, 
pain, marked crepitus, and marked tenderness associated with 
his left knee condition, the increased  evaluation could not 
be justified.  It is important for the veteran to understand 
that without giving him the benefit of the doubt, the grant 
of this claim could not be justified. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
records, and a relevant VA examination.  The veteran has 
provided the RO with typed statements as part of his notice 
of disagreement and substantive appeal.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any private medical records.  In 
addition, the veteran himself indicated there was no further 
evidence to be obtained.  Thus, the Board is satisfied that 
all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

A disability rating of 20 percent for a left knee condition 
is granted.   

A disability rating greater than 10 percent for a left index 
finger condition is denied.

A compensable disability rating for postoperative hemorrhoids 
is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


